Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joan Marie Harris appeals the district court’s order granting summary judgment in favor of Anne Arundel County in her action alleging retaliatory termination in violation of Title VII of the Civil Rights Act of 1964. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Harris v. Anne Arundel County, No. l:12-cv-00829-CCB (D.Md. Oct. 1, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.